Citation Nr: 1430436	
Decision Date: 07/07/14    Archive Date: 07/15/14

DOCKET NO.  10-49 504	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Louisville, Kentucky


THE ISSUES

1. Entitlement to service connection for lower extremity neuropathy, to include claimed as secondary to a service-connected disease or injury.

2. Entitlement to service connection for right hip disability, to include claimed as secondary to a service-connected disease or injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Jackson, Counsel


INTRODUCTION

The Veteran had active service from June 1980 to June 1984 and from December 1984 to January 2002.  

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from June and July 2010 rating decisions issued by the RO. The Veteran testified before the undersigned Veterans Law Judge (VLJ) in a video conference hearing; a transcript of the hearing is of record. The Board remanded the claims on appeal in March 2012 for further development. Some of that development has been completed, and the case has since been returned to the Board for appellate review.

In addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim.  A review of the documents in the electronic file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal herein decided.

The issue of entitlement to service connection for right hip disability, to include claimed as secondary to a service-connected disease or injury is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. A lower extremity neurologic disease was not identified during service or within one year of separation.

2. Pathology to account for his complaint, to include a neurologic disease, has not been identified.

3. The lower extremity complaints are unrelated (caused from or aggravated by) to a service-connected disease or injury.


CONCLUSIONS OF LAW

1. Lower extremity disease or injury was not incurred in or aggravated by service and an organic disease of the nervous system may not be presumed to have been incurred there in. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306, 3.307, 3.309 (2013).

2. Lower extremity disability is not proximately due to or aggravated by a service-connected disease or injury. 38 C.F.R. § 3.310


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002) redefined VA's duty to assist a claimant in the development of a claim. VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013).

The notice requirements of the VCAA require VA to notify the claimant of any evidence that is necessary to substantiate the claim, as well as the evidence VA will attempt to obtain and which evidence he is responsible for providing. 38 C.F.R. § 3.159(b) (2013). The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO). Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004). However, the VCAA notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant. See Pelegrini, 18 Vet. App. at 121.

In this case, in March and April 2010 letters issued prior to the decisions on appeal, the Veteran was provided notice regarding what information and evidence is needed to substantiate his claims for service connection, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA. The letter advised the Veteran of how disability evaluations and effective dates are assigned, and the type of evidence which impacts those determinations. Hence, the March and April 2010 letters, which meets the content of notice requirements, also meets the VCAA's timing of notice requirement.    

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records as well as all identified and available VA and private medical records are in the claims file and were reviewed by both the RO and the Board in connection with his claim. The Veteran has not identified any other outstanding records that are pertinent to the issue currently on appeal.  

In addition, the Veteran was afforded a VA examination in April 2010 and April 2012 in connection with his claims for service connection. To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). The Board finds that the examination and medical opinions obtained in this case are adequate with regard to the issue on appeal herein decided, as they are predicated on a full reading of the service treatment records as well as the private and VA medical records contained in the Veteran's claims file. The examiner considered all of the pertinent evidence of record, including the contentions and statements of the appellant and the medical literature, and provided a complete rationale for the opinion stated, relying on and citing to the records reviewed. Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met. 38 C.F.R. § 3.159(c)(4). 

Further, the Board is aware that this appeal was, most recently, remanded by the Board in March 2012. See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a Court or Board remand confers upon the appellant the right to compliance with that order). That remand requested that the RO schedule the Veteran for additional VA examination to evaluate the etiology of the Veteran's paresthesias of both feet. Again, this development was completed in the April 2012 VA examination. Accordingly, the Board finds that there has been substantial compliance with its previous remand and it may proceed to adjudication of this appeal. D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

In summary, the Veteran was notified and aware of the evidence needed to substantiate his claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence. He was an active participant in the claims process submitting evidence and argument and presenting for a VA examination. Thus, he was provided with a meaningful opportunity to participate in the claims process and has done so. Any error in the sequence of events or content of the notices is not shown to have any effect on the case or to cause injury to the Veteran. Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits. See Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Finally, during the hearing the VLJ clarified the issues, explained evidentiary requirements necessary to support the Veteran's claims and the relevant responsibilities of the parties related thereto. Additionally, the VLJ left the record open for 30 days to allow for submission of additional evidence. Such actions supplement VCAA and complies with 38 C.F.R. § 3.103. 



Laws and Regulations

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). 

Establishing service connection generally requires (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); 38 C.F.R. § 3.303. 

In addition, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including organic diseases of the nervous system, are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307, 3.309.

That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease. If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity. 38 C.F.R. §§ 3.303(b), 3.309; Walker v. Shinseki, 708 F.3d 1331 (Fed.Cir. 2013). As noted, organic diseases of the nervous system are chronic diseases. 38 U.S.C.A. § 1101. The appellant claims to have a lower extremity neurological disease. 

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

Service connection is also warranted for a disability which is proximately due to or the result of a service-connected disease or injury. 38 C.F.R. § 3.310(a) . Such secondary service connection is also warranted for any increase in severity of a nonservice-connected disability that is proximately due to or the result of a service-connected disability. 38 C.F.R. § 3.310(b). This latter provision was added as part of an amendment intended conform VA regulations to Allen v. Brown, 7 Vet. App. 439 (1995), and also limited the circumstances in which VA would concede aggravation. See 71 Fed. Reg. 52,744 (Sept. 7, 2006) (codified at 38 C.F.R. § 3.310(b)). Thus, the new regulation, which took effect on October 10, 2006, prior to the Veteran's March 2010 secondary service connection claim, is potentially applicable. However, as the Board will find that there was no aggravation, the new regulation does not affect the result in this case.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).

Analysis

The Veteran's service treatment records document that in the June 1986 Report of Medical History, the examiner recorded the Veteran's report of "some daily pain radiating down hips to either one or both thighs after standing for a while." Corresponding June 1986 examination reflects that clinical evaluation of the lower extremities (strength, range of motion) was normal. Otherwise, there were no complaints of, treatment for or diagnosis of symptoms related to disorder of the lower extremities.

The Veteran asserts that he has current disorder manifested by paresthesias of both feet causally related to his service-connected spondylolisthesis with spondylolysis, lumbar spine. Additionally, the issue of direct service connection for the paresthesias of both feet is raised by the record.

April 2002 report of VA examination documents, in pertinent part, the Veteran's complaint that his right leg goes numb while standing or walking on his leg for a period of time. As a result thereof, he stated that he developed weakness of his leg (which led to fatigability and lack of endurance). He reported experiencing such episodes approximately twice a week, each episode lasting approximately 30 minutes. Alleviating factors were sitting or stretching his hamstring muscles

Objective examination showed no demonstrated weakness and good leg and arm strength. He had no sensory deficits to sharp and dull testing and no vibratory loss in the arms or legs. Achilles and ankle jerk was 2+.

March 2010 MRI of the lumbar spine showed spondylolysis and Grade I anterolisthesis of L5-S1 associated with moderate marked foraminal stenosis and minimal spinal stenosis. Focal disc protrusion was not seen. Remaining levels showed only minimal degenerative changes. The conus was of normal size and position. No bone marrow replacement process or aneurysm was seen. The impression was foraminal stenosis, anterolisthesis Grade I and II L5-S1 with probable spondylolysis.

April 2010 report of VA spine examination reflects the Veteran's complaint that at time of his in-service back injury, he also developed numbness and pain in the entire right leg which initially was intermittent over the ensuing years but had become constant over the past 2-3 years. He also reported that within the past year both his feet have become numb, with pain in the right foot. He reported radiating pain from the spine disability into the lateral thigh and lateral calf to the Achilles tendon.

Objectively, motor examination was normal throughout his lower extremities. Sensory examination in the lower extremities was normal except for abnormal sensation to pinprick on the right. In this regard, he demonstrated loss of sensation in the medial aspect of the great toe extending proximally to arch. Reflex examination in the lower extremities was normal.  

April 2010 report of VA feet examination documents the Veteran's complaint that he began to notice tingling in both feet, especially on the soles of each foot and toes bilaterally (in approximately 2008). He complained of numbness of the entire left foot and pain and numbness of the toes of the right foot.

Objectively, there was no evidence of painful motion, swelling, tenderness, instability, weakness or abnormal weigh bearing of either foot. The noted significant finding, "lack of pain sensation on the medial aspect of the great toe extending to the arch of the right foot. The diagnosis was unexplained parasthesias of both feet.

April 2010 nerve conduction studies showed no electro-physiological evidence of a right lower extremity radiculopathy or a left lower extremity radiculopathy. Additionally, nerve conduction studies were negative for polyneuropathy or mononeuropathy of the lower extremities. 

The physician noted that the Veteran had subjective symptoms of parasthesias in the right leg and both feet. However, there were no significant neurologic deficits on physical examination and no evidence of radiculopathy on nerve conduction studies. Thus, the physician opined that it was less likely as not that the parasthesias (tingling) in the right leg and both feet were secondary to the service-connected lumbar spine disability. The physician explained that although the Veteran had L5-S1 spondylolisthesis and spondylolysis of L5, there were no objective neurologic deficits on physical examination that would indicate nerve root compression and account for the tingling he was experiencing in his right leg and both feet. Moreover, nerve conduction studies did not show any evidence of a radiculopathy or a peripheral neuropathy. The physician concluded that given the absence of objective data, a correlation could not be made between the Veteran's symptoms and his service-connected lumbar spine disability. To that end, "at this juncture no diagnosis can be formulated for his symptoms.

In a December 2011 statement, a private physician documented the Veteran's complaint of suffering with low back pain primarily radiating into his right lower extremity with some tingling and burning sensations and spasm of his foot. Occasionally, the symptoms radiated into the Veteran's left foot as well. Reportedly, the Veteran had experienced these symptoms for a long time.

The physician reported that the Veteran's ankle jerks were bilaterally decreased without localization and straight leg raising was positive at about 60 degrees bilaterally. There was no pain on rotation of the hips. The physician noted that review of the Veteran's lumbar spine MRI showed spondylolisthesis at L5-S1 with associated foraminal stenosis which appeared to be significant. The physician opined that the spondylolisthesis and stenosis was the cause of the Veteran's radiculopathy. 

April 2012 report of VA feet examination reflects the Veteran's complaint of right foot pain and numbness that onset in 1986. The Veteran reported that he had pain in the entire right lower extremity. Previously, he described it as numbness but presently described it as a dull aching pain. Pain was located in the right buttock area, right anterior thigh area, right calf area and the right foot. The right foot pain was in the medial right foot (sole of the foot) and in the great toe area. The great toe was not involved initially but came on years later. Walking around helped alleviate the foot pain.

There was similar complaint with regard to the left foot. Left foot pain was located in the medial left foot and in the great toe and the next 2 small toes. He reported that left lower extremity pain was not present all the time and improved with standing.

Objective examination showed no evidence of painful motion, swelling, tenderness, instability, weakness or abnormal weight bearing. No other significant physical findings were seen. The diagnosis was no objective findings with either foot; no findings that warrant a diagnosis with either foot. Foot pain (numbness) was the noted problem associated with the diagnosis.

April 2012 report of VA peripheral nerves examination reiterates that the Veteran's complaints of lower extremity pain were as described in the feet examination. Objective examination showed that reflex and motor examination findings in the lower extremities were normal. Additionally, the physician documented the findings of the April 2010 nerve conduction studies. The diagnosis was subjective complaints; no objective findings with either lower extremity that warrant a diagnosis of a radiculopathy or other nerve injury. The associated problem right and left lower extremity pain (numbness).

The physician performed thorough review of the claims file and included specific mention of relevant records of service treatment and prior VA examinations.  The physician noted that the Veteran's subjective complaints of lower extremity numbness (pain) would be found classically with a disc herniation at L5. However, the Veteran's MRI showed no disc herniation. Quoting from a book on orthopedic neurology, specifically the chapter on evaluation of nerve root lesions involving the trunk and lower extremities, the physician quotes, "spondylolisthesis of L5-S1 is a common cause of teenage backache but the degree of pain (in the patients back) is not related to the degree of slippage as in fact patients with severe slippage can have no pain at all. Patients with increased symptoms are often a result of a disc herniation as their risk of disc herniation is greater than the general public." Again, the physician noted that the Veteran's MRI report did not show a disc herniation at any level. Therefore, the physician concluded that the etiology of the Veteran's "disc-like symptoms" then were not from nerve root impingement. This was confirmed by nerve conduction studies which showed no evidence of radiculopathy in either lower extremity.

Accordingly, the physician found that there was no objective medical reason for the Veteran's lower extremity complaints and agreed with the previous examiner that there were no significant neurologic deficits on physical examination and no evidence of radiculopathy. Thus, the physician opined that it was less likely as not that the parasthesias (tingling) in the right leg and both feet (today, complaints of pain) was secondary to the service-connected lumbar spine disability. Further to that end, the physician opined that it was less likely as not that the Veteran has a neurological disability or radiculopathy of the lower extremities that was caused by, related to or aggravated by his service-connected spondylolisthesis with spondylolysis, lumbar spine. The Veteran's subjective symptoms were not a disability related to a neurological condition caused by, related to or aggravated by his service-connected spondylolisthesis with spondylolysis, lumbar spine.

In this case, the Board finds that service connection for the lower extremity neurologic impairment or any impairment is not warranted. To that end, the Board notes that in the April 2010 report of VA examinations the physician opined that it was less likely as not that the parasthesias (tingling) in the right leg and both feet were secondary to the service-connected lumbar spine disability. The physician explained that although the Veteran had L5-S1 spondylolisthesis and spondylolysis of L5, there were no objective neurologic deficits on physical examination that would indicate nerve root compression and account for the tingling he was experiencing in his right leg and both feet.

Confirming this opinion, in the April 2012 VA examination report the physician explained that the Veteran's MRI report did not show a disc herniation at any level.  Therefore, the physician concluded that the etiology of the Veteran's "disc-like symptoms" then were not from nerve root impingement. This was confirmed by nerve conduction studies which showed no evidence of radiculopathy in either lower extremity. Accordingly, the physician opined that it was less likely as not that the parasthesias (tingling) in the right leg and both feet (today, complaints of pain) was secondary to the service-connected lumbar spine disability. In this regard, the physician explained that the Veteran's subjective symptoms were not a disability related to a neurological condition caused by, related to or aggravated by his service-connected spondylolisthesis with spondylolysis, lumbar spine.

The Board is aware of the opinion offered by the private physician in December 2011, namely that the spondylolisthesis and stenosis was the cause of the Veteran's radiculopathy. However, the Board notes that the April 2010 nerve conduction studies of record show no electro-physiological evidence of a right lower extremity radiculopathy, left lower extremity radiculopathy, polyneuropathy or mononeuropathy of the lower extremities. Given that the physician provided no additional support (i.e., nerve conduction findings that contradict the findings of the April 2010 nerve conductions studies) for this bare conclusion, the Board affords greater probative value to the April 2010 and April 2012 VA examination reports where the physicians offered well-reasoned, detailed opinions based on a thorough review of the medical records, taking the Veteran's history and performing examination.

The Board has considered whether there is a relationship between any current diagnosis and service, including any in-service symptomatology. In this regard, the Board also finds that the claim of service connection for paresthesias of both feet, claimed as bilateral numbness and tingling of the right leg and feet must be denied.  The Board emphasizes that Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in disability.  See 38 U.S.C.A. § 1131; see also 38 C.F.R. § 3.310.  

Here, the more probative evidence establishes that the Veteran does not have current lower extremity neurological disability.

Here, the April 2010 nerve conduction studies showed no electro-physiological evidence of a right lower extremity radiculopathy or a left lower extremity radiculopathy. Additionally, nerve conduction studies were negative for polyneuropathy or mononeuropathy of the lower extremities.

In this case, there is a conflict in the record concerning the lay evidence and December 2011 statement from the private physician versus other evidence of record.  To that end, the physician opined that the Veteran had radiculopathy and the Veteran is competent to report that fact. However, the December 2011 statement must be read in context. While a diagnosis of radiculopathy seems to be rendered, it is inconsistent with the more objective evidence reflecting that there is no pathology to account for his complaints.  

The Veteran is competent to provide evidence of observable manifestation or symptoms and report that which he has been told.  However, the positive lay and medical evidence is of little probative value when viewed in context and in its entirety.  When viewed in context of the entirety of the record, the most probative evidence establishes that the appellant does not have current neurological disability.  The Board again notes that this potential evidentiary defect was identified during the hearing and the file was left open to give the appellant an opportunity to submit evidence.  Although evidence was received, that evidence established that the appellant did not have current neurological disability.  In sum, the Veteran does not have current neurological disability and service connection is not warranted.  To the extent that he has paresthesias (numbness/tingling/pain) of both feet (bilateral lower extremities), there is no evidence of disease or injury. 

The only other evidence of record supporting the Veteran's claim is his various general lay assertions. In this case, the Board finds that the Veteran is competent to state that he has abnormal sensation and that he has been told that he has radiculopathy. See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  The Board, however, retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence. Buchanan v. Nicolson, 451 F.3d 1331 (Fed. Cir. 2006).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible. See Layno v. Brown, 6 Vet. App. 465 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")); see also Barr v. Nicholson, 21 Vet. App. 303 (2007). Given the medical literature submitted by the Veteran supporting his assertion, the Board also accepts his lay assertions as credible. However, in this case, the Board finds the opinion of the VA examiner in the April 2010 and April 2012 report VA examination to be more probative. The VA physician are medical professionals who have reviewed the claims file, considered the reported history, performed physical examination and reviewed the submitted medical literature. The physicians used their expertise in reviewing the facts of this case and determined that the paresthesias of both feet, claimed as bilateral numbness and tingling of the right leg and feet were unrelated to the Veteran's service-connected lumbar spine disability.

It is clear that the examiner fully understood the basis for the Veteran's claims yet still determined, after reviewing the facts of the case, that there was no pathology (disease or injury) to account for his complaints.

Whether the issue is direct service connection, presumptive service connection or secondary service connection, the result is the same. In the absence of pathology, there can be no finding of incurrence, aggravation, proximate causation or proximate aggravation. It also follows that in the absence of disease or injury, a neurologic disease was not manifest within one year of separation. Furthermore, despite in-service and post service complaints, a chronic neurologic disease was not "noted," identified or diagnosed during service. Additionally, characteristic manifestations sufficient to identify the disease entity were not identified during service. Therefore, the provisions of 38 C.F.R. § 3.303(b) are not applicable. 

For the foregoing reasons, the Board finds that the claim of entitlement to service connection for lower extremity neuropathy, to include claimed as secondary to service-connected disease or injury must be denied. In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine. However, as the preponderance of the evidence is against the claim, that doctrine is not applicable. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to service connection for paresthesias of both feet, claimed as bilateral numbness and tingling of the right leg and feet, claimed as secondary to the service-connected spondylolisthesis with spondylolysis, lumbar spine is denied.


REMAND


In the previous remand, the Board instructed that the RO to have the Veteran scheduled for a VA examination to determine the etiology of his degenerative joint disease of the right hip. While the Veteran was afforded examination, an inadequate opinion was offered. To that end, in the April 2012 VA examination, the physician opined that there was less likely as not any relationship between the Veteran's right hip degenerative joint disease and his claimed right lower extremity radiculopathy. The physician explained that (1) there was no objective evidence of radiculopathy; and, (2) there was no physiological or pathological etiology known by which a right lower extremity radiculopathy could cause degenerative joint disease of the right hip. However, the Board notes that the examiner was asked to offer opinion as to whether the Veteran's degenerative joint disease of the right hip was related to service or proximately related to his service-connected lumbar spine disability, to include whether the right hip degenerative joint disease was aggravated by the service-connected lumbar spine disability. Given the inadequacy of the examination, an addendum opinion is needed to cure this deficiency. See Barr v. Nicholson, 21 Vet. App. 303 (2007).   

Accordingly, the case is REMANDED for the following action:

1. The AOJ should return the Veteran's claim file to an appropriate VA examiner in order to obtain an opinion as to the nature and likely etiology of his claimed degenerative joint disease of the right hip. If an opinion cannot be offered without examination of the Veteran, an additional examination must be undertaken. 

After thoroughly reviewing the record, to include the April 2012 VA joints examination report, the examiner should provide an opinion with supporting rationale as to the following: 

Whether it is at least as likely as not (50 percent probability or better) the claimed degenerative joint disease of the right hip was related to service or otherwise caused or aggravated by the service-connected spondylolisthesis with spondylolysis, lumbar spine? If aggravation of the degenerative joint disease of the right hip by the service-connected spondylolisthesis with spondylolysis, lumbar spine is shown, the examiner should objectively quantify the degree of aggravation beyond the level of impairment had no aggravation occurred.

The examiner must provide a complete rationale for all the findings and opinions.  

2. After completing all indicated development, the AOJ should readjudicate claim remaining on appeal in light of all the evidence of record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a fully responsive Supplemental Statement of the Case and afforded a reasonable opportunity for response.

Thereafter, if indicated, this case should be returned to the Board for the purpose of appellate disposition.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


